Exhibit 10.19
 
Address: Room1003, Fan Ya Building, 128 Zhichun Road Haidian District, Beijing
TEL: 86-10-82675308, 62630484, 62612510 
FAX: 86-10-62630871 
http://www. vertex-ic.com
Email:zgy@vertex-ic.com ; zdm@vertex-ic.com


VERTEX ELECTRONICS TECHNOLOGY CO., LTD.
Sales Agreement

 

Supplier: Vertex Electronics Technology Co., Ltd. Client #: 01.924 Purchaser:
Shandong Zhidali Industrial Co., Ltd.              Contract #: SEORD008014
(Collectively, the parties)  

 
Upon negotiation the parties agree to the following terms:
 
#
Category
Manufacturer
Packing
Model
Amount
Unit Price ￥
Total Price ￥
Delivered By
Note
1
IC
NXP
SOP
74HC164D
13,000
0.5000
6,500.00
           
Total
   
6,500.00
   

 
     Total: ￥6,500.00



 l
Payments:  
Delivery upon Payment Received. □
Full Payment upon Delivery. □
Full Payment Due within 1 Months from the Delivery.  In the event the Purchaser
defaults under the payment obligations, the Purchaser shall pay breaching
penalty at 0.5% of the total due amount per diem. □

 
 l  
Quality Control: In Original Packing from Supplier.

 
 l  
Delivery, Time and Address:

 
 l  
The Above Price includes 17% of the Added Value Tax.

 
 l  
The Agreement shall be executed in two copies with one copy to each party (faxed
copy shall be deemed original).

 
 l  
Any disputes between the parties under this Agreement shall be resolved through
amicable negotiations in good faith.  In the event that the disputes can not
resolved through negotiation, either party shall have the right to submit the
dispute to local courts.

 
 l  
This Agreement is executed in the form of fax correspondences and the sealed
faxed copy shall be deemed as the original documents binding between the
parties.

 
 
 
1

--------------------------------------------------------------------------------

 
 

Supplier:    Purchaser: Name: Vertex Electronics Technology Co., Ltd.  Name:
Shandong Zhidali Industrial Co., Ltd. Address: Room1003, Fan Ya Building  
Address: 1 Zhidali Road, Economy 128 Zhichun Road Haidian
District, Beijing         Development Zone, Tengzhou City Agent: Lei Wang    
Agent: Xiaomin Shen (13256370431) 0632

Bank: Huaxia Bank Beijing Zhimao Branch       Bank: Bank Account:  Bank Account:
Tel.: 010-8267-5308     Tel.: Attn Jun Xu at 15192109907 Fax: 010-62630871     
Fax: Date: 12/10/2010           Date: 12/10/2010 Seal: [Individual’s
Signature]    Seal: [Corporate Seal]  

 

  Producer: Lei Wang       Operator: Lei Wang

 
Handwriting:
Urgent!
Consent. [Individual’s Signature] 12/10

 
2